ORDER

PER CURIAM:
AND NOW, this 29th day of June, 2000, upon consideration of the joint petition for *687temporary suspension, it is hereby ORDERED that:
1. Edward Maurice Mezvinsky is placed on temporary suspension pursuant to Rule 208(f), Pa.R.D.E., until further definitive action by this Court;
2. He shall comply with the provisions of Rule 217, Pa.R.D.E.; and
3. The President Judge of the Court of Common Pleas of Montgomery County, in accordance with Rule 217(g), Pa.R.D.E., shall take such further action and make such further orders as may be necessary to fully protect the rights and interests of respondent’s clients.
This Order constitutes an imposition of public discipline within the meaning of Rule 402, Pa.R.D.E., pertaining to confidentiality.